Case 1:19-cv-04233-ALC Document 46 Filed 12/14/20 Page 1 of 2




                                                                12/14/2020
        Case 1:19-cv-04233-ALC Document 46 Filed 12/14/20 Page 2 of 2




It is hereby ORDERED that an additional 60-day stay is GRANTED. As this is the
fifth joint request for a stay (seventh request in total) no further stays will be
granted absent good cause shown. The parties are hereby ORDERED to file the
previously requested joint status report by no later than February 15, 2020.




    Dated: December 14, 2020
